USCA11 Case: 21-11786      Date Filed: 10/26/2021   Page: 1 of 5




                                         [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11786
                   Non-Argument Calendar
                   ____________________

DAVID BRITT,
                                           Petitioner-Appellant,
versus
KARL FORT,


                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
              D.C. Docket No. 1:20-cv-04304-SCJ
                   ____________________
USCA11 Case: 21-11786                Date Filed: 10/26/2021   Page: 2 of 5




2                            Opinion of the Court                21-11786


Before WILSON, ROSENBAUM, and DUBINA, Circuit Judges.
PER CURIAM:
          David Britt, a Georgia prisoner proceeding pro se, appeals

the district court’s order dismissing his habeas corpus petition un-

der 28 U.S.C. § 2254. Britt argues that the district court erred when

it determined that his case is a successive § 2254 petition because

Britt had filed a previous federal habeas petition challenging his

Georgia state convictions and sentences that the district court de-

nied on the merits. After a review of the record and having read

Britt’s appellate brief, we affirm the district court’s order of dismis-

sal. 1

                                              I.

          We review de novo a district court’s order of dismissal for

lack of jurisdiction. Howard v. Warden, 776 F.3d 772, 775 (11th



1   The Appellee did not file an appellate brief.
USCA11 Case: 21-11786        Date Filed: 10/26/2021    Page: 3 of 5




21-11786               Opinion of the Court                       3

Cir. 2015). We also review de novo whether a habeas petition is

successive. Patterson v. Sec’y, Fla. Dep’t of Corr., 849 F.3d 1321,

1324 (11th Cir. 2017) (en banc). A Certificate of Appealability

(“COA”), typically required for appeals from a final order of a ha-

beas proceeding, is not required for an appeal of an order dismiss-

ing a petitioner’s filing as a successive habeas petition. 28 U.S.C.

§ 2253(c); See Hubbard v. Campbell, 379 F.3d 1245, 1247 (11th Cir.

2004). We can review the dismissal as a “final decision” under 28

U.S.C. § 1291. See Hubbard, 379 F.3d at 1247.

      Under 28 U.S.C. § 2244(b), a state prisoner who wishes to

file a second or successive habeas corpus petition must move the

court of appeals for an order authorizing the district court to con-

sider such a petition. See 28 U.S.C. § 2244(b)(3)(A). Whether a ha-

beas petition is successive depends “on the judgment challenged.”

Patterson, 849 F.3d at 1325. Where the prisoner fails to seek or
USCA11 Case: 21-11786            Date Filed: 10/26/2021    Page: 4 of 5




4                         Opinion of the Court                   21-11786

obtain authorization to file a successive petition, the district court

lacks jurisdiction to consider the merits of the petition. Burton v.

Stewart, 549 U.S. 147, 152-53, 127 S. Ct. 793, 796 (2007). We liber-

ally construe pro se briefs. Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008).

                                        II.

                 We conclude that, based on the record, the district

court properly dismissed Britt’s petition for lack of jurisdiction be-

cause Britt had previously filed a habeas petition challenging the

same convictions and he never received the required authorization

to file a successive petition. See 28 U.S.C. § 2244(b)(3)(A); Burton,

548 U.S. at 152-53. Accordingly, we affirm the district court’s order

dismissing Britt’s habeas petition for lack of jurisdiction. 2




2   We DENY Britt’s motion to supplement the record.
USCA11 Case: 21-11786   Date Filed: 10/26/2021   Page: 5 of 5




21-11786          Opinion of the Court                      5

           AFFIRMED.